Tilson, Judge:
The appeals fisted in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that the issue herein is the same as in the case of United States v. Nippon Dry Goods Co., Reap., Dec. 5006, and that the appraised value, less any amount added by reason of the so-called Japanese consumption tax, represents the export value, and that there was no higher value at or about the dates of exportation.
*816On the agreed facts I find and hold the proper dutiable export value of the rayon wearing apparel and rayon footwear on the invoices covered by said appeals to be the value found by the appraiser, less any additions made by the importer by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.